DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 11-21 have been examined.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 11-21 are allowed based on the follow reasons:
 	As to claim 11, the prior art fails to disclose or suggest alone or in combination as claimed a method for operating a vehicle, the vehicle having a sensor device including at least two technologically diversified sensor units, the method comprising the following steps:
detecting of pieces of surroundings information using the sensor device including the at least two technologically diversified sensor units;
performing a defined evaluation of the pieces of surroundings information detected by the technologically diversified sensor units with respect to plausibility; and
performing a defined usage of the pieces of surroundings information using a result of the defined evaluation of the detected pieces of surroundings information,
wherein a conditional voter is configured in a defined manner to evaluate a plurality of data streams, each data stream of the plurality of data streams associated with an operating state of the vehicle, a system state, and/or a traffic situation.
The elements contained in claim 20 are substantially similar to elements presented in claim 11, except that it sets forth the claimed invention as a system rather than a method and thus allowable for the same reasons as stated above.
The elements contained in claim 21 are substantially similar to elements presented in claim 11, except that it sets forth the claimed invention as a non-transitory computer-readable data carrier rather than a method and thus allowable for the same reasons as stated above.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Stein et al. (US 7,786,898 B2) disclose vehicle warning systems based on a fusion of images acquired from a far infrared (FIR) camera and a visible (VIS) light camera, Stein et al. do not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L. H./Examiner, Art Unit 3661            

/RUSSELL FREJD/Primary Examiner, Art Unit 3661